NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                COSTCO WHOLESALE, Petitioner Employer,

   HELMSMAN MANAGEMENT SERVICES, INC., Petitioner Carrier,
                       v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                 JOSHUA BARRETT, Respondent Employee.

                             No. 1 CA-IC 19-0018
                               FILED 3-10-2020


               Special Action - Industrial Commission
                    ICA Claim No. 20180-730291
                 Carrier Claim No. WC608-A45818
       The Honorable Colleen Marmor, Administrative Law Judge

                                  AFFIRMED


                                   COUNSEL

Lundmark Barberich La Mont & Slavin PC, Phoenix
By Lisa M. LaMont
Counsel for Petitioner Employer and Carrier

Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent
Ely Bettini Ulman Rosenblatt & Ozer, Phoenix
By Joseph M. Bettini
Counsel for Respondent Employee



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Diane M. Johnsen1 joined.


M O R S E, Judge:

¶1            Petitioners Costco Wholesale ("Costco") and Helmsman
Management, Inc. ("Helmsman") ask this court to review an Industrial
Commission of Arizona award finding that an injury to Joshua Barrett
while he was working for Costco on February 21, 2018, is a compensable
injury. We have the authority to hear this appeal under A.R.S. §§ 12-
120.21(A)(2) and 23-951(A) and by Arizona Rule of Procedure for Special
Actions 10. Because there is evidence in the record that supports the award,
we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In February 2018, Joshua Barrett worked as a stocker for
Costco. His job included stocking warehouse shelves with merchandise
       2

before the store opened for the day. Barrett had suffered a prior injury to
his right hip, for which he received arthroscopic surgery in 2012 that
corrected the problem. On February 21, 2018, as Barrett lifted a heavy item
and twisted his body to put it on a shelf overhead, he felt pain in his lower
back and right hip. He was able to continue working that day and the next

1      Judge Johnsen was a sitting member of this court when the matter
was assigned to this panel of the court. She retired effective February 28,
2020. In accordance with the authority granted by Article 6, Section 3, of
the Arizona Constitution and pursuant to A.R.S. § 12-145, the Chief Justice
of the Arizona Supreme Court has designated Judge Johnsen as a judge pro
tempore in the Court of Appeals, Division One, for the purpose of
participating in the resolution of cases assigned to this panel during her
term in office.

2     We consider "the evidence in the light most favorable to upholding
the award." Danial v. Indus. Comm'n, 246 Ariz. 81, 83, ¶ 11 (App. 2019).


                                     2
                   COSTCO/HELMSMAN v. BARRETT
                        Decision of the Court

by taking over-the-counter pain medication, but his symptoms got worse.
He then took several days off work to rest. When rest did not relieve the
pain, he went to an urgent care center on February 28, 2018. The examining
doctor found a "lumbosacral strain" and an "injury of right hip and thigh."
She prescribed pain medication and muscle relaxers, and recommended
physical therapy.

¶3            A few weeks after the injury, Barrett saw an orthopedic
specialist who examined his right hip and found injury stemming from the
incident at Costco. Barrett filed a report of his injury for worker's
compensation. Costco denied compensability, and Barrett requested a
hearing.

¶4              At the hearing, the Administrative Law Judge ("ALJ") heard
from Barrett and five medical expert witnesses, including the urgent care
doctor, the orthopedic specialist and another specialist who had examined
Barrett in March 2018, and two Independent Medical Examiners who had
examined Barrett in August 2018. One of the experts only examined
Barrett's lower back and could not form an opinion concerning the
causation of the injury. The other doctors who had examined Barrett's
lower back, Dr. Susan Carter and Dr. Gary Dilla, agreed he had suffered a
"sprain/strain." The doctors who examined Barrett's right hip were not in
agreement. As noted, one doctor, Kostas Economopolous, M.D., found a
hip injury he determined to have been caused by the Costco event.
Another, John Bradway, M.D., could not find an acute injury from the
Costco incident. The ALJ resolved these conflicts in favor of Barrett, finding
his testimony was credible and crediting the opinions of the experts who
testified that the event at Costco caused injuries to Barrett's lower back and
right hip. Costco and Helmsman appealed.

                               DISCUSSION

¶5             Barrett had the burden of establishing a compensable injury
at the hearing by proving that he suffered an injury by accident arising out
of and in the course of his employment with Costco. A.R.S. § 23-1021; Ibarra
v. Indus. Comm'n, 245 Ariz. 171, 174, ¶ 14 (App. 2018). Here, Barrett
prevailed at the Industrial Commission and Petitioners acknowledge the
applicable standard of review—we do not reweigh evidence and must
affirm if reasonable evidence exists to support the ALJ's factual
determinations. Kaibab Indus. v. Indus. Comm'n, 196 Ariz. 601, 609, ¶ 25
(App. 2000). When an injury is a type that is not apparent to a layperson,
especially concerning the causal link between the event and the injury,
expert medical evidence is necessary. W. Bonded Products v. Indus. Comm'n,


                                      3
                   COSTCO/HELMSMAN v. BARRETT
                        Decision of the Court

132 Ariz. 526, 527 (App. 1982). Where there is conflict in the evidence or
where different inferences may be drawn from the evidence, the ALJ has
the discretion to choose how to resolve those conflicts; we will not disturb
that choice unless it is wholly unreasonable. Waller v. Indus. Comm'n, 99
Ariz. 15, 18 (1965). To prevail on appeal, then, Petitioners must show that
no reasonable evidence exists in the record to support the ALJ's findings
and that the ALJ's choice between possible inferences was wholly
unreasonable. Petitioners have not met this burden.

¶6            Dr. Carter, the urgent care physician who examined Barrett a
week after the injury, found lumbar strain and a right hip injury for which
she prescribed treatment. She testified in support of those findings.
Likewise, Dr. Economopolous testified in support of his opinion that Barrett
suffered an injury to his right hip from the Costco incident. Both experts
gave reasons for their conclusions. To the extent they both relied upon
Barrett for a history of the mechanism of the injury, the ALJ found him
credible. We conclude that there were reasonable inferences to draw from
the entirety of the evidence presented, and we will not disturb her choices
on appeal.

¶7            Petitioners argue that Dr. Economopoulos's opinion was
foundationally flawed, in part, because he relied upon Barrett's account of
his medical history. See Desert Insulations, Inc. v. Indus. Comm'n, 134 Ariz.
148, 151 (App. 1982) (stating that a foundational flaw upon which medical
opinion is given can weaken the opinion); but see Fry's Food Stores v. Indus.
Comm'n, 161 Ariz. 119, 122 (1989) (noting that "not every error in fact
renders the opinion fatally flawed."). But the ALJ found Barrett credible
and noted that Barrett told Dr. Economopoulos he had no pain in his hip
immediately before the industrial incident in February 2018. This is
evidence that supports the ALJ's resolution in favor of Dr. Economopoulos'
opinion.

¶8            Petitioners also argue that Barrett was not credible.
Assessment of the credibility of witnesses is within the ALJ's discretion.
Basinger v. Indus. Comm'n, 15 Ariz. App. 122, 124 (1971). Again, there was
evidence presented to the ALJ upon which she could base a finding that
Barrett was a credible witness with respect to whether his back and right
hip were injured while he was working at Costco on February 21, 2018. We
will not disturb that finding in this case.




                                     4
                  COSTCO/HELMSMAN v. BARRETT
                       Decision of the Court

                              CONCLUSION

¶9            Much of Petitioners' argument essentially asks us to re-weigh
the evidence and find witnesses not to be credible. This is not our role. On
this record, we do not conclude that the ALJ's resolution of the conflicting
evidence was wholly unreasonable and, therefore, we affirm the award.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5